Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/22 has been entered.
 
The application has been amended as follows: 





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-3,5-6,8 and 13-15 are allowed.

The former examiner had prior to the instant amendments applied the following art to the independent claims 1, 5, 8, and 13, US Patent Publication 20160292668 to Laracey, US Patent Publication 20080269947 to Beene, US Patent Publication 20190108709 to Beane and US Patent Publication 20100145861 to Law. Further applicant has rolled up at least portions of claims that were attributed to the following references; US Patent Publication 20150144653 to Kline, US Patent Publication 20170316408 to Bernseby, US Patent Publication 20180285879 to Gadnis and US Patent Publication 2018074097 to Liu.

The combination of said primary references was generally arguably non-obvious, however, on rolling up the above dependent claims and references would tend to infer that the invention is not obvious to one of ordinary skill in the art even if one could combine such a combination of references.  

Interference search identified US Patent 10981251 to Globbi, US Patent 10171476 to Khan, US Patent 10091180 to Moritz and US patent Publication 20170173262 to Veltz. 

Two Non Patent Literature articles were identified with IP.com, however, their date of publishing makes them non-dispositive to the case. 

Blockchain & IoT based Drugs Traceability for Pharma Industry 2021 and 
Reducing Counterfeit Drugs with Blockchains: A Survey (Year: 2021)
In regards to 35 USC 101, the instant claims require a mobile device, POS system, biometric sensors etc. to create a practical and technical way to track OTC drug sales. The system also uses blockchain to track purchases and sales.

None of the references teach or suggest the practical and technically tied (35 USC 101 compliant) combination of elements asserted for claims 1, 5, 8, 13, such as 
“an authorization server to authorize payment for the selected OTC drug based on the payment information, wherein the authentication server is operated by a service provider, and the processor is further programmed to enable the user to register an account with the service provider before the message is sent to the authentication server, and the processor is programmed to enable the service provider to verify the identity of the user during account registration, and 2 sf-4744416Application No.: 15/937,358Docket No.: 77705-20446.00 wherein the identifier of the selected OTC drug is unique to a unit thereof, the identifier of the selected OTC drug is recorded on the blockchain during manufacturing or packaging, and the purchase transaction recorded on the blockchain includes an identifier for the user, the identifier of the selected OTC drug, and a date and/or a time of purchase.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698